DETAILED ACTION
This communication is in response to the claims filed on 07/31/2019.
Application No: 16/528,490
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8, 10-13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Swisher et al. (US 20200405269 A1) in view of Avendi et al. (US 20190311478 A1). 

Regarding claim 1, Swisher teaches a method ([0009], Fig. 3, e.g. a system (i.e. a system with a method steps) for generating ultrasound images may include at least one storage device and at least one processor coupled to the storage device, … to receive undersampled ultrasound data, modify, using at least one neural network, the undersampled ultrasound data to represent sufficiently-sampled ultrasound data, and generate an ultrasound image based on the modified ultrasound data. The neural network may be trained by providing a first ultrasound data set comprises sufficiently-sampled ultrasound data, reducing sampling of the first ultrasound data set to produce a second ultrasound data set with missing data, generating, by the one or more neural networks including the neural network, new data estimated to represent the missing data, producing a third ultrasound data set by modifying the second ultrasound data set to include the new data, classifying, by the one or more neural networks, the third ultrasound data set as real or fake, and adjusting activation rules for one or more nodes of the one or more neural networks based on an accuracy of the classifying), comprising:
sufficiently-sampled dataset 302 is a dataset from previously acquired medical image data and is therefore also referred to as acquired sufficiently-sampled dataset 302. The generator 310, as described further below, produces a modified dataset 306 (also referred to as generated sufficiently-sampled dataset) based on the sparse dataset 304, e.g., using the sparse dataset 304 to seed the generation of the modified dataset 306. In some examples, the acquired sufficiently-sampled dataset 302 may include ultrasound data obtained from ultrasound signals sampled at least at a rate equal to or greater than twice the highest frequency of the ultrasound signals, … In some examples, the acquired sufficiently-sampled dataset 302 may include ultrasound data packaged into a number of channels from an ultrasound probe to an ultrasound system, in which the number of channels is equal to or greater than a number of transducer elements. The terms sufficiently-sampled and fully sampled are interchangeably used herein. Moreover, the term acquired is meant to imply real data or data acquired through imaging (i.e. selecting an ultrasound image ), while the term generated are meant to imply data simulated or generated by the neural network (i.e. a ground truth output corresponding to the ultrasound image). For training purposes, the sparse dataset 304 is derived from an acquired sufficiently-sampled dataset 302, e.g., by removing samples from the fully sampled dataset 302. As such, the acquired sufficiently-sampled dataset 302 represents ground truth for any generated sufficiently-sampled dataset 306 output by generator 310 responsive to a corresponding sparse dataset 304 (i.e. selecting an ultrasound image and a ground truth output corresponding to the ultrasound image)); 
determining a first modification to apply to the ultrasound image ([0028], Fig. 3, e.g. The generator 310 includes a multilayered network of artificial neural nodes trained to do generate to produce a modified dataset 306 (i.e. determining a first modification to apply to the ultrasound image)); 
applying the first modification to the ultrasound image to produce an augmented ultrasound image ([0024], e.g. The techniques described herein may be used to produce an image from a modified (by a machined trained algorithm) image data set that includes more information (i.e. applying the first modification to the ultrasound image to produce an augmented ultrasound image) than the information in the starting dataset, which is generally referred to herein as undersampled data. [0025] non-transitory computer readable storage medium 230 coupled to the processor, to receive undersampled ultrasound data 202, modify, using a neural network 240, the undersampled ultrasound data to represent sufficiently-sampled ultrasound data 204, and generate an ultrasound image 206 based on the modified ultrasound data (i.e. to produce an augmented ultrasound image)).
Swisher teaches systems which implement and apply a neural network to produce an ultrasound image from undersampled ultrasound data. Further, the acquired sufficiently-sampled dataset 302 represents ground truth for any generated sufficiently-sampled dataset 306 output by generator 310. However Swisher differs from the claimed invention in not specifically and clearly describing wherein modifying the ground truth output based on the first modification to produce an augmented ground truth output corresponding to the augmented ultrasound image; and training a machine learning model using the augmented ultrasound image and the augmented ground truth output.

imaging system may correspond to an ultrasound imaging system. [0009] annotating the dataset of images based on user (e.g., medical professional) input to create the ground truth data, dividing the dataset of images (i.e. the augmented ultrasound image) and the ground truth data (i.e. augmented ground truth output) into a training dataset and a validation dataset (i.e. modification to produce an augmented ground truth output), and utilizing the training dataset to train the deep neural network. [0010] More specifically, in certain embodiments, the step of optimizing the cost function to minimize the error may include utilizing a stochastic gradient descent (SGD) algorithm that iteratively (i.e. modifying the ground truth output ) processes portions of the ground truth data and adjusts one or more parameters of the deep neural network based on the error between the output of the deep neural network and the ground truth data (i.e. modifying the ground truth output based on the first modification to produce an augmented ground truth output)); and 
training a machine learning model using the augmented ultrasound image and the augmented ground truth output ([0018], e.g. In another aspect, the present disclosure is directed to an imaging system. More specifically, in certain embodiments, the imaging system may correspond to an ultrasound imaging system. [0009] annotating the dataset of images based on user (e.g., medical professional) input to create the ground truth data, dividing the dataset of images and the ground truth data (i.e. augmented ultrasound image and the augmented ground truth output) into a training dataset and a validation dataset, and utilizing the training dataset to train the deep neural network (i.e. training a machine learning model using the augmented ultrasound image and the augmented ground truth output). [0068] Turning now to FIG. 10, the present disclosure contemplates that, in some embodiments, the real time ultrasound image 46 that is provided to the processor 16 may be obtained from one imaging system (e.g., a first ultrasound machine A), while the dataset of images used to create the ground truth data for developing and training the deep learning network may be collected from various machines, such as the first ultrasound machine A, a second ultrasound machine B, a third ultrasound machine C (e.g. ordinary skill in the art would have used output of machine A as Input B in fig. 10 (52) to create a second augmented ground truth output B )).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Avendi within the method of Swisher. The motivation to combine references is that the combined method provides techniques for automatic detection, localization, and semantic segmentation of at least one anatomical object in a parameter space of an image generated by an imaging system. Further, the method includes automatically labeling the identified anatomical object and surrounding tissue on the image. Thus, the method also includes displaying the labeled image to a user in real time (See Avendi [0007]). 

Regarding claim 2, Swisher in view of Avendi teaches all the limitations of claim 1. Swisher further teaches wherein determining the first modification comprises generating a random number and determining the first modification based on the random number ([0028], Fig. 3, e.g. The generator 310 includes a multilayered network of artificial neural nodes trained produce a modified dataset 306 (i.e. determining the first modification). The modified dataset 306 includes the real image data (e.g., data from either the image space or the k-space) retained from the fully sampled dataset after the down sampling, and the image data produced by the generator to represent the missing data removed by the downsampling. The generator 310 may implement a generative classification model, which for a set of input data that classified into labels y, learns the joint probability distribution p(x,y), which can be used to generate likely (x,y) pairs for any set of unknown input data x (i.e. a random number X and determining the first modification based on the random number). The discriminator 302 includes another multilayered network of artificial neural nodes trained to differentiate or discriminate between real (e.g., actual or correctly estimated) image data and fake (e.g., incorrectly estimated) image data. The generator and discriminator may include any number and type of layers including, but are not limited to, convolution layers and fully connected layers (e.g., Fast Fourier Transform layers, mathematical representation layers).).

Regarding claim 3, Swisher in view of Avendi teaches all the limitations of claim 2. Avendi further teaches wherein the modification comprises simulating a narrower scan region by cropping the ultrasound image, and wherein the random number is used to determine an extent of cropping ([0017], e.g. In still another embodiment, the image of the anatomical object and surrounding tissue is automatically cropped prior to providing the image to the processor).

The motivation to combine reference of Avendi within the method of Swisher before the effective filing date of the invention is that the new method provides techniques for utilizing the automatically provide predictions on the validation data and comparing the predictions with the ground truth data to ensure that the deep neural network is able to generalize (see Avendi [0011])).

Regarding claim 4, Swisher in view of Avendi teaches all the limitations of claim 2. Swisher further teaches wherein the modification comprises simulating a wider scan region by increasing a width of the ultrasound image, wherein the random number is used to determine an amount of increase of the width ([0021], e.g. There is typically a tradeoff between acquisition speed and image quality in ultrasound imaging. Image quality factors may include, but are not limited to, resolution, contrast, absence of artifacts, and scanning area/volume. [0030] FIG. 4 shows a block diagram of an ultrasound imaging system that applies a neural network to undersampled ultrasound data in accordance with the principles of the present invention , … The transducer array 414 may be implemented as a linear array, convex array, a phased array, and/or a combination thereof. The transducer array 414, for example, can include a two dimensional array (as shown) of transducer elements capable of scanning in both elevation and azimuth dimensions for 2D and/or 3D imaging (i.e. scanning wider scan region by increasing a width (or height or size) of the ultrasound image). The transducer array 414 may be coupled to a microbeamformer 416 in the probe 412, which controls transmission and reception of signals by the transducer elements in the array. [0028] The generator 310 may implement a generative classification model, which for a set of input data that classified into labels y, learns the joint probability distribution p(x,y), which can be used to generate likely (x,y) pairs for any set of unknown input data x (i.e. a random number X and determining the first modification based on the random number)).

Regarding claim 5, Swisher in view of Avendi teaches all the limitations of claim 4. Swisher further teaches wherein simulating the wider scan region further comprises filling a blank margin of the wider scan region with ultrasound data ([0035], e.g. As shown in block 516, the previously-acquired ultrasound image data is downsampled. That is, sampling of the previously-acquired ultrasound image data is reduced to produce a plurality of corresponding sparsely sampled images (e.g., sparsely sampled image 508). As described herein, the sparsely sampled images used to train the neural network 504 are derived based on actual acquired image data (i.e. filling a blank margin of the wider scan region with actual ultrasound data) rather than on random sparse data (e.g., using a random variable to seed image data generation) as is the case with existing GANs).

Regarding claim 6, Swisher in view of Avendi teaches all the limitations of claim 5. Swisher further teaches wherein the ultrasound image is a first ultrasound image ([0009], e.g. The neural network may be trained by providing a first ultrasound data set comprises sufficiently-sampled ultrasound data (i.e. first ultrasound image )), and 
wherein the ultrasound data is obtained from a second ultrasound image.
([0009], e.g. reducing sampling of the first ultrasound data set to produce a second ultrasound data set with missing data (a second ultrasound image), generating, by the one or more neural networks including the neural network, new data estimated to represent the missing data, producing a third ultrasound data set by modifying the second ultrasound data set to include the new data, classifying, by the one or more neural networks, the third ultrasound data set as real or fake, and adjusting activation rules for one or more nodes of the one or more previously-acquired ultrasound images (i.e. plurality of images) , each comprising an acquired sufficiently-sampled ultrasound dataset and reducing sampling of each of the sufficiently-sampled ultrasound datasets to produce respective generated sparse ultrasound datasets (i.e. plurality of datasets)).

Regarding claim 7, Swisher in view of Avendi teaches all the limitations of claim 5. Swisher further teaches wherein the machine learning model is a first machine learning model ([0010], e.g. in some embodiments, the neural network may include at least a portion, such the generative model (i.e. a first model), of a generative adversarial network and may be trained in accordance), and 
wherein the ultrasound data is produced by a second machine learning model trained to simulate ultrasound data ([0010], e.g. coupling the acquired sufficiently-sampled and the generated sufficiently-sampled ultrasound dataset of each pair to the discriminative model (i.e. a second model) to classify the generated sufficiently-sampled ultrasound dataset as real or fake and to compute an error signal representative of accuracy of the classification, and adjusting one or more activation functions for respective one or more nodes of the discriminative model and the generative model, wherein the adjusting is configured to reduce the error signal).

Regarding claim 8, Swisher in view of Avendi teaches all the limitations of claim 2. Swisher further teaches wherein the first modification comprises an ultrasound image artifact, wherein the ultrasound image artifact comprises one or more of rib shadows, clutter noise, reverberations from strong reflectors, and speckle noise ([0032], e.g. The beamformed signals are coupled to a signal processor 426. The signal processor 426 can process the received echo signals in various ways, such as bandpass filtering, decimation, I and Q component separation, and harmonic signal separation. The signal processor 426 may also perform additional signal enhancement such as speckle reduction, signal compounding, and noise elimination), and
 wherein the random number is used to determine a position within the ultrasound image of the ultrasound image artifact. ([0032], e.g. the processed signals are coupled to a B mode processor 428, which can employ amplitude detection for the imaging of structures in the body. The signals produced by the B mode processor are coupled to a scan converter 430 and a multiplanar reformatter 432. The scan converter 430 arranges the echo signals in the spatial relationship from which they were received in a desired image format. For instance, the scan converter 430 may arrange the echo signal into a two dimensional (2D) sector-shaped format, or a pyramidal three-dimensional (3D) image. The multiplanar reformatter 432 can convert echoes, which are received from points in a common plane in a volumetric region of the body into an ultrasonic image of that plane (i.e. random number is used to determine a position within the volumetric region of the ultrasound image. [0033] the 2D or 3D images may be coupled from the scan converter 430, multiplanar reformatter 432, and volume renderer 434 to at least one processor 437 for further image processing operations).

Regarding claim 10, Swisher teaches a method for augmenting ultrasound training data method ([0009], Fig. 3, e.g. a system (i.e. a system with a method steps) for generating ultrasound images may include at least one storage device and at least one processor coupled to the storage device, … to receive undersampled ultrasound data, modify, using at least one neural network, the undersampled ultrasound data to represent sufficiently-sampled ultrasound data, and generate an ultrasound image based on the modified ultrasound data. The neural network may be trained by providing a first ultrasound data set comprises sufficiently-sampled ultrasound data, reducing sampling of the first ultrasound data set to produce a second ultrasound data set with missing data, generating, by the one or more neural networks including the neural network, new data estimated to represent the missing data, producing a third ultrasound data set by modifying the second ultrasound data set to include the new data, classifying, by the one or more neural networks, the third ultrasound data set as real or fake, and adjusting activation rules for one or more nodes of the one or more neural networks based on an accuracy of the classifying), the method comprising: 
selecting an ultrasound training data pair from a plurality of ultrasound training ([0027], Fig. 3, e.g. That is, the sufficiently-sampled dataset 302 is a dataset from previously acquired medical image data and is therefore also referred to as acquired sufficiently-sampled dataset 302. The generator 310, as described further below, produces a modified dataset 306 (also referred to as generated sufficiently-sampled dataset) based on the sparse dataset 304, e.g., using the sparse dataset 304 to seed the generation of the modified dataset 306. In some examples, the acquired sufficiently-sampled dataset 302 may include ultrasound data obtained from ultrasound signals sampled at least at a rate equal to or greater than twice the highest frequency of the ultrasound signals, … In some examples, the acquired sufficiently-sampled dataset 302 ultrasound data packaged into a number of channels from an ultrasound probe to an ultrasound system, in which the number of channels is equal to or greater than a number of transducer elements. The terms sufficiently-sampled and fully sampled are interchangeably used herein. Moreover, the term acquired is meant to imply real data or data acquired through imaging (i.e. selecting an ultrasound image ), while the term generated are meant to imply data simulated or generated by the neural network (i.e. a ground truth output corresponding to the ultrasound image). For training purposes, the sparse dataset 304 is derived from an acquired sufficiently-sampled dataset 302, e.g., by removing samples from the fully sampled dataset 302. As such, the acquired sufficiently-sampled dataset 302 represents ground truth for any generated sufficiently-sampled dataset 306 output by generator 310 responsive to a corresponding sparse dataset 304 (i.e. selecting an ultrasound image and a ground truth output corresponding to the ultrasound image data pair)); 
data pairs, wherein the ultrasound training data pair comprises an ultrasound image and a ground truth output corresponding to the ultrasound image ([0028], Fig. 3, e.g. The generator 310 includes a multilayered network of artificial neural nodes trained to do generate the data missing from the reduced samples dataset 304, which is combined with the reduced samples dataset 304 to produce a modified dataset 306 (i.e. a first modification to apply to the ultrasound image). ([0024], e.g. The techniques described herein may be used to produce an image from a modified (by a machined trained algorithm) image data set that includes more information (i.e. applying the first modification to the ultrasound image to produce an augmented ultrasound image) than the information in the starting dataset, which is generally referred to herein as undersampled data. [0025] non-transitory computer readable storage medium 230 coupled to the processor, to receive undersampled ultrasound data 202, modify, generate an ultrasound image 206 based on the modified ultrasound data (i.e. to produce an augmented ultrasound image));
 determining a plurality of modifications ([0028], Fig. 3, e.g. The generator 310 includes a multilayered network of artificial neural nodes trained to do generate the data missing from the reduced samples dataset 304, which is combined with the reduced samples dataset 304 to produce a modified dataset 306 (i.e. determining a plurality of modifications), … The modified dataset 306 includes the real image data (e.g., data from either the image space or the k-space) retained from the fully sampled dataset after the down sampling, and the image data produced by the generator to represent the missing data removed by the downsampling. The generator 310 may implement a generative classification model, which for a set of input data that classified into labels y, learns the joint probability distribution p(x,y), which can be used to generate likely (x,y) pairs for any set of unknown input data x. The discriminator 302 includes another multilayered network of artificial neural nodes trained to differentiate or discriminate between real (e.g., actual or correctly estimated) image data and fake (e.g., incorrectly estimated) image data. The generator and discriminator may include any number and type of layers (i.e. to produce a plurality of modifications )including, but are not limited to, convolution layers and fully connected layers (e.g., Fast Fourier Transform layers, mathematical representation layers)); 
applying the plurality of modifications to the ultrasound image to produce an augmented ultrasound image ([0024], e.g. The techniques described herein may be used to produce an image from a modified (by a machined trained algorithm) image data set that includes more information (i.e. applying the first modification to the ultrasound image to produce an to receive undersampled ultrasound data 202, modify, using a neural network 240, the undersampled ultrasound data to represent sufficiently-sampled ultrasound data 204, and generate an ultrasound image 206 based on the modified ultrasound data (i.e. to produce an augmented ultrasound image)).

Swisher teaches systems which implement and apply a neural network to produce an ultrasound image from undersampled ultrasound data. Further, the acquired sufficiently-sampled dataset 302 represents ground truth for any generated sufficiently-sampled dataset 306 output by generator 310. However Swisher differs from the claimed invention in not specifically and clearly describing wherein modifying the ground truth output based on the plurality of modifications to produce an augmented ground truth output, wherein the augmented ground truth output corresponds to the augmented ultrasound image; and training a deep neural network using the augmented ultrasound image and the augmented ground truth output.

However, in the analogous field of endeavor, Avendi teaches wherein modifying the ground truth output based on the plurality of modifications to produce an augmented ground truth output ([0018], e.g. In another aspect, the present disclosure is directed to an imaging system. More specifically, in certain embodiments, the imaging system may correspond to an ultrasound imaging system. [0009] annotating the dataset of images based on user (e.g., medical professional) input to create the ground truth data, dividing the dataset of images (i.e. the augmented ultrasound image ) and the ground truth data (i.e. augmented ground truth into a training dataset and a validation dataset (i.e. modification to produce an augmented ground truth output), and utilizing the training dataset to train the deep neural network. [0010] More specifically, in certain embodiments, the step of optimizing the cost function to minimize the error may include utilizing a stochastic gradient descent (SGD) algorithm that iteratively (i.e. modifying the ground truth output ) processes portions of the ground truth data and adjusts one or more parameters of the deep neural network based on the error between the output of the deep neural network and the ground truth data (i.e. modifying the ground truth output based on the first modification to produce an augmented ground truth output)); and 
wherein the augmented ground truth output corresponds to the augmented ultrasound image( [0009] , e.g. annotating the dataset of images based on user (e.g., medical professional) input to create the ground truth data, dividing the dataset of images (i.e. the augmented ultrasound image ) and the ground truth data (i.e. augmented ground truth output) into a training dataset and a validation dataset (i.e. modification to produce an augmented ground truth output), and utilizing the training dataset to train the deep neural network); and 
training a deep neural network using the augmented ultrasound image and the augmented ground truth output ([0018], e.g. In another aspect, the present disclosure is directed to an imaging system. More specifically, in certain embodiments, the imaging system may correspond to an ultrasound imaging system. [0009] annotating the dataset of images based on user (e.g., medical professional) input to create the ground truth data, dividing the dataset of images and the ground truth data (i.e. augmented ultrasound image and the augmented ground truth output ) into a training dataset and a validation dataset, and utilizing the training dataset to train the deep neural network (i.e. training a machine learning model using the the ground truth data for developing and training the deep learning network may be collected from various machines, such as the first ultrasound machine A, a second ultrasound machine B, a third ultrasound machine C (e.g. ordinary skill in the art would have used output of machine A as Input B in fig. 10 (52) to create a second augmented ground truth output B )).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Avendi within the method of Swisher. The motivation to combine references is that the combined method provides techniques for automatic detection, localization, and semantic segmentation of at least one anatomical object in a parameter space of an image generated by an imaging system. Further, the method includes automatically labeling the identified anatomical object and surrounding tissue on the image. Thus, the method also includes displaying the labeled image to a user in real time (See Avendi [0007]). 

Regarding claim 11, Swisher in view of Avendi teaches all the limitations of claim 10. Swisher further teaches wherein determining the plurality of modifications comprises randomly or pseudo-randomly selecting a plurality of parameter values, wherein the plurality of modifications are determined based on the plurality of parameter values ([0028], e.g. Fig. 3, The generator 310 includes a multilayered network of artificial neural nodes trained to do generate produce a modified dataset 306 (i.e. determining the first modification). The modified dataset 306 includes the real image data (e.g., data from either the image space or the k-space) retained from the fully sampled dataset after the down sampling, and the image data produced by the generator to represent the missing data removed by the downsampling. The generator 310 may implement a generative classification model, which for a set of input data that classified into labels y, learns the joint probability distribution p(x,y), which can be used to generate likely (x,y) pairs for any set of unknown input data x (i.e. a random number X and determining the first modification based on the random number). The discriminator 302 includes another multilayered network of artificial neural nodes trained to differentiate or discriminate between real (e.g., actual or correctly estimated) image data and fake (e.g., incorrectly estimated) image data. The generator and discriminator may include any number and type of layers (i.e. for plurality of modifications ) including, but are not limited to, convolution layers and fully connected layers (e.g., Fast Fourier Transform layers, mathematical representation layers).).

Regarding claim 12, Swisher in view of Avendi teaches all the limitations of claim 11. Swisher further teaches wherein randomly or pseudo-randomly selecting the plurality of parameter values further comprises constraining the parameter values to be within a pre-determined heuristic range ([[024], e.g. An ultrasound imaging system that applies deep learning (e.g., generative model) to reconstruct high resolution images from undersampled data may allow for the ultrasound imaging system to realize one or more improvements in performance. For example, the ultrasound imaging system may utilize ultrasound probes with for real time or near real time imaging applications (i.e. parameter values derived from the diagnostic to be within a pre-determined heuristic range)).

Regarding claim 13, Swisher in view of Avendi teaches all the limitations of claim 10. Swisher further teaches wherein the plurality of parameter values is used to determine a size, a position within the ultrasound image ([0032], e.g. the scan converter 430 arranges the echo signals in the spatial relationship from which they were received in a desired image format. For instance, the scan converter 430 may arrange the echo signal into a two dimensional (2D) sector-shaped format, or a pyramidal three-dimensional (3D) image. The multiplanar reformatter 432 can convert echoes, which are received from points in a common plane in a volumetric region of the body into an ultrasonic image of that plane (i.e. the plurality of parameter values is used to determine a size, a position within the ultrasound image)), and 
a type of ultrasound image artifact, and wherein applying the plurality of modifications to the ultrasound image to produce the augmented ultrasound image comprises adding an ultrasound image artifact of the size and the type determined by the plurality of parameter values to the position within the ultrasound image determined by the plurality of parameter values ([0028], e.g. The discriminator 302 includes another multilayered network of artificial neural nodes trained to differentiate or discriminate between real (e.g., actual or correctly estimated) image data and fake (e.g., incorrectly estimated) image data. The generator and discriminator may include any number and type of layers (i.e. adding an ultrasound image artifact of the size and the type determined by the plurality of parameter values to produce a plurality of  )including, but are not limited to, convolution layers and fully connected layers (e.g., Fast Fourier Transform layers, mathematical representation layers)).
 
Regarding claim 15, Swisher in view of Avendi teaches all the limitations of claim 11. Swisher further teaches wherein training the deep neural network using the augmented ultrasound image and the augmented ground truth output comprises: 
feeding the augmented ultrasound image to the deep neural network ([0009], e.g. The neural network may be trained by providing a first ultrasound data set comprises sufficiently-sampled ultrasound data, reducing sampling of the first ultrasound data set to produce a second ultrasound data set with missing data, generating, by the one or more neural networks including the neural network, new data estimated to represent the missing data, producing a third ultrasound data set by modifying (i.e. augmenting) the second ultrasound data set to include the new data (i.e. feeding the augmented ultrasound image to the deep neural network), classifying, by the one or more neural networks, the third ultrasound data set as real or fake, and adjusting activation rules for one or more nodes of the one or more neural networks based on an accuracy of the classifying);
 predicting an output from the deep neural network based on the augmented ultrasound image ([0009], e.g. new data estimated (i.e. predicting ) to represent the missing data, producing a third ultrasound data set by modifying (i.e. augmenting) the second ultrasound data set to include the new data);
determining a difference between the output and the augmented ground truth output ([0028], e.g. the discriminator 302 includes another multilayered network of artificial neural nodes trained to differentiate (i.e. determining a difference ) or discriminate between real (e.g., actual or correctly estimated) image data and fake (e.g., incorrectly estimated) image data. [0027] As such, the acquired sufficiently-sampled dataset 302 represents ground truth for any generated sufficiently-sampled dataset 306 output by generator 310 responsive to a corresponding sparse dataset 304 (i.e. ground truth dataset is different from the actual sampling dataset));
adjusting one or more parameters of the deep neural network based on the difference between the output and the augmented ground truth output ([0027], Fig. 3, e.g. for training purposes, the sparse dataset 304 is derived from an acquired sufficiently-sampled dataset 302, e.g., by removing samples from the fully sampled dataset 302. As such, the acquired sufficiently-sampled dataset 302 represents ground truth for any generated sufficiently-sampled dataset 306 output by generator 310 responsive to (i.e. adjusting) a corresponding sparse dataset 304 (i.e. adjusting one or more parameters of the deep neural network based on the difference between the output and the augmented ground truth output)).

Regarding claim 16, Swisher teaches an image processing system ([0009], Fig. 3, e.g. a system (i.e. a system with a method steps) for generating ultrasound images may include at least one storage device and at least one processor coupled to the storage device, … to receive undersampled ultrasound data, modify, using at least one neural network, the undersampled ultrasound data to represent sufficiently-sampled ultrasound data, and generate an ultrasound image based on the modified ultrasound data. The neural network may be trained by providing a first ultrasound data set comprises sufficiently-sampled ultrasound data, reducing sampling of the first ultrasound data set to produce a second ultrasound data set with missing data, generating, by the one or more neural networks including the neural network, 
a memory storing a plurality of training data pairs and instructions; and a processor communicably coupled to the memory and when executing the instructions ([0009, 0025], Fig. 2, e.g. In some embodiments, a system for generating ultrasound images may include at least one storage device and at least one processor coupled to the storage device. The system may be programmed to, e.g., using executable instructions stored on at least one non-transitory computer readable medium coupled to the processor, to receive undersampled ultrasound data, modify, using at least one neural network, the undersampled ultrasound data to represent sufficiently-sampled ultrasound data, and generate an ultrasound image based on the modified ultrasound data), configured to: 
select an ultrasound image and a ground truth output corresponding to the ultrasound image ([0027], Fig. 3, e.g. That is, the sufficiently-sampled dataset 302 is a dataset from previously acquired medical image data and is therefore also referred to as acquired sufficiently-sampled dataset 302. The generator 310, as described further below, produces a modified dataset 306 (also referred to as generated sufficiently-sampled dataset) based on the sparse dataset 304, e.g., using the sparse dataset 304 to seed the generation of the modified dataset 306. In some examples, the acquired sufficiently-sampled dataset 302 may include ultrasound data obtained from ultrasound signals sampled at least at a rate equal to or greater than twice the highest frequency of the ultrasound signals, … In some examples, the acquired ultrasound data packaged into a number of channels from an ultrasound probe to an ultrasound system, in which the number of channels is equal to or greater than a number of transducer elements. The terms sufficiently-sampled and fully sampled are interchangeably used herein. Moreover, the term acquired is meant to imply real data or data acquired through imaging (i.e. selecting an ultrasound image ), while the term generated are meant to imply data simulated or generated by the neural network (i.e. a ground truth output corresponding to the ultrasound image). For training purposes, the sparse dataset 304 is derived from an acquired sufficiently-sampled dataset 302, e.g., by removing samples from the fully sampled dataset 302. As such, the acquired sufficiently-sampled dataset 302 represents ground truth for any generated sufficiently-sampled dataset 306 output by generator 310 responsive to a corresponding sparse dataset 304 (i.e. selecting an ultrasound image and a ground truth output corresponding to the ultrasound image)); 
determine a first modification to apply to the ultrasound image ([0028], Fig. 3, e.g. The generator 310 includes a multilayered network of artificial neural nodes trained to do generate the data missing from the reduced samples dataset 304, which is combined with the reduced samples dataset 304 to produce a modified dataset 306 (i.e. determining a first modification to apply to the ultrasound image)); 
apply the first modification to the ultrasound image to produce an augmented ultrasound image ([0024], e.g. The techniques described herein may be used to produce an image from a modified (by a machined trained algorithm) image data set that includes more information (i.e. applying the first modification to the ultrasound image to produce an augmented ultrasound image) than the information in the starting dataset, which is generally referred to herein as undersampled data. [0025] non-transitory computer readable storage medium 230 coupled to the to receive undersampled ultrasound data 202, modify, using a neural network 240, the undersampled ultrasound data to represent sufficiently-sampled ultrasound data 204, and generate an ultrasound image 206 based on the modified ultrasound data (i.e. to produce an augmented ultrasound image)).

Swisher teaches systems which implement and apply a neural network to produce an ultrasound image from undersampled ultrasound data. Further, the acquired sufficiently-sampled dataset 302 represents ground truth for any generated sufficiently-sampled dataset 306 output by generator 310. However Swisher differs from the claimed invention in not specifically and clearly describing wherein modify the ground truth output based on the first modification to produce an augmented ground truth output corresponding to the augmented ultrasound image; and train a machine learning model using the augmented ultrasound image and the augmented ground truth output.

However, in the analogous field of endeavor, Avendi teaches wherein modify the ground truth output based on the first modification to produce an augmented ground truth output corresponding to the augmented ultrasound image ([0018], e.g. in another aspect, the present disclosure is directed to an imaging system. More specifically, in certain embodiments, the imaging system may correspond to an ultrasound imaging system. [0009] annotating the dataset of images based on user (e.g., medical professional) input to create the ground truth data, dividing the dataset of images (i.e. the augmented ultrasound image ) and the ground truth data (i.e. augmented ground truth output) into a training dataset and a validation dataset (i.e. modification to produce an augmented ground truth output), and utilizing the training dataset step of optimizing the cost function to minimize the error may include utilizing a stochastic gradient descent (SGD) algorithm that iteratively (i.e. modifying the ground truth output ) processes portions of the ground truth data and adjusts one or more parameters of the deep neural network based on the error between the output of the deep neural network and the ground truth data (i.e. modifying the ground truth output based on the first modification to produce an augmented ground truth output)); and 
 train a machine learning model using the augmented ultrasound image and the augmented ground truth output ([0018], e.g. In another aspect, the present disclosure is directed to an imaging system. More specifically, in certain embodiments, the imaging system may correspond to an ultrasound imaging system. [0009] annotating the dataset of images based on user (e.g., medical professional) input to create the ground truth data, dividing the dataset of images and the ground truth data (i.e. augmented ultrasound image and the augmented ground truth output ) into a training dataset and a validation dataset, and utilizing the training dataset to train the deep neural network (i.e. training a machine learning model using the augmented ultrasound image and the augmented ground truth output). [0068] Turning now to FIG. 10, the present disclosure contemplates that, in some embodiments, the real time ultrasound image 46 that is provided to the processor 16 may be obtained from one imaging system (e.g., a first ultrasound machine A), while the dataset of images used to create the ground truth data for developing and training the deep learning network may be collected from various machines, such as the first ultrasound machine A, a second ultrasound machine B, a third ultrasound machine C (e.g. ordinary skill in the art would have used output of machine A as Input B in fig. 10 (52) to create a second augmented ground truth output B )).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Avendi within the method of Swisher. The motivation to combine references is that the combined method provides techniques for automatic detection, localization, and semantic segmentation of at least one anatomical object in a parameter space of an image generated by an imaging system. Further, the method includes automatically labeling the identified anatomical object and surrounding tissue on the image. Thus, the method also includes displaying the labeled image to a user in real time (See Avendi [0007]). 

 Regarding claim 17, Swisher in view of Avendi teaches all the limitations of claim 16. Swisher further teaches wherein the first modification comprises simulating a scan depth change by altering a size of one or more anatomical features imaged by the ultrasound image ([0032], e.g. The scan converter 430 arranges the echo signals in the spatial relationship from which they were received in a desired image format. For instance, the scan converter 430 may arrange the echo signal into a two dimensional (2D) sector-shaped format, or a pyramidal three-dimensional (3D) image. The multiplanar reformatter 432 can convert echoes, which are received from points in a common plane in a volumetric region of the body into an ultrasonic image of that plane (i.e. the plurality of parameter values is used to determine a size, a position within the ultrasound image)), 
wherein an extent of altering of the size of the one or more anatomical features is selected from a pre-determined range of sizes ([[024], e.g. An ultrasound imaging system that applies deep learning (e.g., generative model) to reconstruct high resolution images from undersampled may allow for the ultrasound imaging system to realize one or more improvements in performance. For example, the ultrasound imaging system may utilize ultrasound probes with fewer transducer elements and/or utilize fewer channels from a transducer array, … This may allow the ultrasound imaging system to provide high quality images with diagnostic value for real time or near real time imaging applications (i.e. parameter values derived from the diagnostic to be within a pre-determined heuristic range)).
 
Regarding claim 20, Swisher in view of Avendi teaches all the limitations of claim 16. Swisher further teaches wherein the processor is configured to store the augmented ultrasound image and the augmented ground truth output as an augmented training data pair within the memory instructions ([0009], e.g. In some embodiments, a system for generating ultrasound images may include at least one storage device and at least one processor coupled to the storage device. The system may be programmed to, e.g., using executable instructions stored on at least one non-transitory computer readable medium coupled to the processor, to receive undersampled ultrasound data, modify, using at least one neural network, the undersampled ultrasound data to represent sufficiently-sampled ultrasound data, and generate an ultrasound image based on the modified ultrasound data.), 
 

Allowable Subject Matter
Claims 9, 14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art Record 
The prior art made of record and not relied upon is considered pertinent 

to applicant’s disclosure. 

Ihlenburg; Joern et al. (US 20140207344 A1) - VEHICLE HATCH CONTROL SYSTEM dos AND EARLY DETECTION OF A LATENT PATHOGENIC BIO-SIGNAL ANOMALY.
 Holtham; Elliot Mark (US 20180247227 A1) - MACHINE LEARNING SYSTEMS AND METHODS FOR DATA AUGMENTATION.
Li; Yingying et al. (US 20190065884 A1) - TRAINING METHOD AND DEVICE OF NEURAL NETWORK FOR MEDICAL IMAGE PROCESSING, AND MEDICAL IMAGE PROCESSING METHOD AND DEVICE.
Kumar; Jayant et al. (US 9864931 B2) - Target domain characterization for data augmentation.
Liao; Rui et al. (US 20170337682 A1) - Method and System for Image Registration Using an Intelligent Artificial Agent.
AMAR TALIA et al. (WO 2018011631 A2) - PRECEDENT-BASED ULTRASOUND FOCUSING.
HAN XIAO (WO 2018048507 A1) - NEURAL NETWORK FOR GENERATING SYNTHETIC MEDICAL IMAGES.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /MAHENDRA R PATEL/ Primary Examiner, Art Unit 2645